        Case 2:20-cv-00109-LPR Document 5 Filed 08/31/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                          DELTA DIVISION

JEFFREY ALAN NICHOLS                                             PETITIONER
Reg #32974-045

v.                     Case No. 2:20-CV-00109-LPR

DEWAYNE HENDRIX, Warden
FCI - Forrest City                                             RESPONDENT


                                 JUDGMENT

      Consistent with the Order that was entered on this day, it is considered,

ordered, and adjudged that this case is hereby DISMISSED without prejudice.

      IT IS SO ADJUDGED this 31st day of August, 2020.



                                     ________________________________
                                     LEE P. RUDOFSKY
                                     UNITED STATES DISTRICT JUDGE




                                       2
